Smith, J.
A majority ot the court are of the opinion that the verdict of the jury finding the plaintiff in error guilty of an assault upon the prosecuting witness with an intent to ravish her, was not so manifestly against the weight ot the evidence as to justify the court in reversing the judgment on that ground. Judge Smith is of the opinion that, while the defendant was shown to have been guilty of an assault upon her, it was not shown with the clearness and certainty that the law requires in Cases of this character that he at the time intended to ravish her. We are all of the opinion that, in view ol the uncertainty and of the facts shown, the sentence of the court (five years in the penitentiary) was far too long a term, but this we cannot correct.
The judgment will, therefore, be affirmed.